DETAILED ACTION
Status of Claims
	Claims 1-8, 10-11, 13, 15 and 24-32 are pending.
	Claims 1-6 are withdrawn from consideration.
	Claims 9, 12, 14 and 16-23 are cancelled. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 13 April 2022 has been entered.
 
Status of Objections and Rejections
	All previous grounds of rejection have been withdrawn in view of Applicant’s amendment.  New grounds of rejection are necessitated by amendment. 



Specification
The disclosure is objected to because of the following informalities: the term “leeching” [0017], [0033] may be more appropriately written as “leaching”.  
Appropriate correction is required.

Claim Objections
Claim 7 is objected to because of the following informalities:  the terms “electrodeposition bath” (page 3, line 1, line 10) may be more appropriately written as “electrodeposition bath tank” to align with the previously stated terms.  Appropriate correction is required.
Claim 32 is objected to because of the following informalities:  the phrase “further comprising a cooling core is defined” may be more appropriately written as “further comprising a cooling core defined”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7-8, 10-11, 13, 15, 27-29 and 31-32 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 7, claim 7 recites the limitation "the cooling core” on page 3, line 8 and line 12.  There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 7, claim 7 recites the limitation "the core” on page 3, line 12.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 24-26 and 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kotowski et al. (US 5,516,411) in view of Goto et al. (JP 2014-219048).
Regarding claim 24, Kotowski discloses an electroforming system, wherein metal ions are deposited on a cathode and removed therefrom (Col. 1 lines 27-31, Col. 2 lines 15-20 = an electroforming system for forming a component with an electroforming process), the system comprising:
A vessel or tank (1) including a processing liquid and an anode (4) (Col. 2 lines 59-66 = an electrodeposition bath including an electrolytic fluid, a circuit including an anode and a cathode provided in the electrodeposition bath);
A cathode roller or drum (3) made of a plastic which is electrically conductive (Col. 2 lines 27-31 = a mandrel, made of reclaimable material, provided in the electrolytic fluid within the bath tank; a plastic is considered a reclaimable material; additionally Kotowski discloses the roller or drum formed of aluminum, a valve metal, an alloy based on aluminum or a valve metal, a plastic or an electrically conductive ceramic; the instant specification identifies wax, plastic, polymer foams, metals or deformable materials as reclaimable materials; Col. 2 lines 27-34); 
Connecting lines (17 or 19) provided within the drum and extending through the drum, the drum having an inlet and outlet (Figures 2-3, Col. 3 lines 23-37 = a cooling channel extending through the mandrel fluidly isolated from the electrodeposition bath); 
A set of connecting lines (18, 29, 30) connected with the drum (3) at the inlet and outlet for providing and removing the coolant which traverses the bath (Col. 4 lines 55-65 = a coolant tube passing through the electrodeposition bath and fluidly coupled to the cooling channel, the coolant tube configured to provide a coolant to the cooling channel in a closed loop to actively cool the mandrel during use of the electroforming system).  The phrase “wherein actively cooling the mandrel…” is directed towards the manner of operating the claimed system and does not structurally differentiate the system of Kotowski.
Kotowski differs from the claimed invention in that Kotowski discloses that the drum is made of an electrically conductive ceramic, metal, plastic, etc. to provide the mandrel and cathode.  Kotowski does not disclose a coating to render the mandrel conductive to provide the cathode. 
In the same or similar field of electroplating drums, Goto discloses that a rotating drum may comprise multiple layers on a plastic (1) mandrel coated with a conductive layer (2) and plating layers (3 and 4).  Goto discloses that the plating roller may be manufactured at a low cost while securing the rigidity in relation to the metal plating roller and provide corrosion resistance, abrasion resistance, light weight and durability (abstract).  
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to simply substitute the electrically conductive plastic (or metal, alloy, plastic) of Kotowski with the plastic drum coated with coated metal layers of Goto because Goto teaches multiple advantages of providing a plastic drum with coated metal layers such as providing corrosion resistance, abrasion resistance, light weight and durability (abstract).  It would have been obvious to simply substitute one known drum with another to produce the same or similar predictable result of providing a cathode drum for carrying out electroplating.  Any of the materials of either Kotowski or Goto are reclaimable.  The term ‘reclaimable’ is not particularly limiting.  Regarding the claimed “at a first temperature”, the electrolytic solution of Kotowski intrinsically has a first temperature.  Regarding the claimed “wherein a second temperature is associated with softening or deflection of the reclaimable material…” does not further structurally or materially limit the claimed electroforming system.  Any softening or deflecting is directed towards method steps which do not further limit the claimed electroforming system.  The claimed “associated” is particularly broad.  Softening and deflection of a material does not further limit the electroforming system. The instant claim does not specify a particular temperature. 
Regarding claims 25-26, the instant claims are directed towards the manner of operating the claimed structure (i.e. applied temperature).  The manner of operating a device does not differentiate apparatus claims from the prior art (MPEP § 2114 II). 
Regarding claim 30, the coolant tubes of Kotowski are centrally located (Figure 3; i.e. the tubes are centrally located at the end of the drum).

Response to Arguments
Applicant's arguments filed 13 April 2022 have been fully considered.  The remarks on pages 6-11 are directed towards the previous grounds of rejection which have been withdrawn.  
Regarding the argument on page 7 stating that the cited prior art does not disclose the claimed ‘reclaimable material’ since the prior art does not explicitly state that the material(s) is/are reclaimable, the Examiner respectfully disagrees.  The terms ‘reclaimable material’ are not particularly limiting.  A material such as plastic, which the prior art discloses is reclaimable.  The claims are directed towards an electroforming system.  The method of using the materials of the system do not limit the claimed electroforming system.  There is nothing within the specification that indicates that a plastic material is not reclaimable.  The instant specification states that a material such as plastic is reclaimable.  
The argument on page 9 directed towards the plastic drum and coated layers of Goto is not found persuasive.  The drums of either Kotowski or Goto provide an electrically conductive drum.  Coated layers applied to a drum provide the necessary conductivity to carry out electroforming.  Similar to Kotowski, Goto discloses the use of a plastic drum.  The combination is merely a conductive coating to render the plastic conductive.  Both the drum of Kotowski and Goto produce the same or similar predictable result of a drum capable of carrying out electroforming.  The argument in regards to sealing of Kotowski is not found persuasive.  Any necessary sealing is provided by the teaching of Kotowski.  
On page 9 the argument states that glass reinforced fibers and associated resins would distort the local current density in a way that would not permit use of cooling features of Kotowski to control current density.  The Examiner respectfully disagrees with this analysis.  The statement has no evidentiary support.  The materials of Kotowski and Goto overlap since they are directed towards plastic materials for example.  There is no rationale indicating that the drum and coating of Goto would not produce the same or similar predictable result of cooling the drum.  
Regarding the replacement or modification of the drum material of Kotowski and the drum material of Goto, the argument states that it is unclear how the claimed limitations are met in regards to the reclaimable material.  The plastic material of Goto is reclaimable.  Any of the materials of Kotowski and Goto in regards to the drum are reclaimable.  The instant claims do not further specify the material composition of a reclaimable material.  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 4,098,652.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEFANIE S WITTENBERG whose telephone number is (571)270-7594. The examiner can normally be reached Monday - Friday, 7:00 am -4:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on (571) 272-8521. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Stefanie S Wittenberg/Primary Examiner, Art Unit 1795